internal_revenue_service oct number info release date uilc cc psi 1-cor-120321-00 we are responding to correspondence submitted on your behalf by c p a requesting relief in order to establish date as the effective date for your s_corporation_election it appears that you are seeking late s_corporation status pursuant to the automatic relief provided by revproc_98_55 because the internal_revenue_service failed to receive a timely election for your corporation however in revproc_98_55 the service provides late s_corporation relief to taxpayers who meet certain eligibility requirements the window period for automatic relief relating to the taxable_year expired on date which was the original due_date for your tax_return excluding extensions because your request was made past the extended due dated provided by revproc_98_55 you are ineligible for automatic relief and must follow the general_rule for requesting relief described below announcement copy enclosed provides guidance on seeking relief for late s_corporation elections and inadvertent invalid s_corporation elections generally to request relief for a late or invalid s_corporation_election you must request a private_letter_ruling from the national_office the procedures for requesting a private_letter_ruling are set out in revproc_2000_1 copy enclosed in addition revproc_2000_1 requires taxpayers to submit a user_fee along with their ruling_request the standard user_fee for a private_letter_ruling is dollar_figure however taxpayers with gross_income of less than dollar_figure million on their last-filed tax_return qualify for a reduced user_fee in the amount of dollar_figure if you are eligible to use the reduced fee provision you must include the statement described in b b of appendix a with your request please review appendix b for a sample format for requesting a private_letter_ruling if you decide to submit a formal request for a private_letter_ruling please include the proper user_fee if applying under the reduced fee provisions send a statement certifying gross_income and refer your request to our office by adding the following to the address attn cc p a p o box ben franklin station washington dc direct to cc psi room please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries enclosures announcement revproc_2000_1
